DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a first office action upon examination of originally filed claims 1-18.

Continuation

This application is a continuation application of U.S. application no. 15/017,050 filed on February 05, 2016, now U.S. Patent 10,762,589 ("Parent Application").  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without integration into a practical application.  

Claim(s) 1-18 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.

As per Step 2A, Prong One, of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself.  Broadly, analyzing and modifying transportation schedules to 
More specifically, independent claim 1 recites:

    PNG
    media_image1.png
    305
    919
    media_image1.png
    Greyscale

These steps are directed to the abstract idea of analyzing a transportation schedule to identify loads that can be rescheduled (e.g. switching loads to a more efficient route) which can practically be performed in the human mind or with pen and paper.
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a Vanda Memo issued in June 2018.

In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  The use of a computer to gather the information and perform the calculations necessary to provide the claimed determination is merely the nominal and routine use of a computer and does not provide something more to make the claimed invention patent eligible.   Further the use of a computer to provide an interactive display in the way claimed is routine and conventional and does not provide significantly more to make the claimed invention patent eligible.

Accordingly because the claimed invention is an abstract idea whose implementation or embodiment on a computer does not provide 'something more', the claimed invention is not patent eligible under 35 USC 101.

The dependent claims do not cure this deficiency.
 
Claims 2 recites further limitations that limit the abstract idea by reciting the reassigning of loads.  The use of a computer to perform this processing (i.e. reassigning) does not provide ‘something more’ to make the claimed invention eligible.

Claim 3 recites limitations directed to the user interacting with the computer to provide a confirmation.  The use of a computer to receive input providing an indication does not provide significantly more.

Claim 4 recites limitations to the abstract idea by reciting the modification of a replacement schedule.  The use of a computer to process this modification does not provide significantly more.

Claim 5 recites limits which further limit the abstract idea by reciting which elements of a transportation schedule would be modified (e.g. a trailer leg or route).  However reciting what the data represents with respect to aspects of the transportation network is merely limiting the abstract idea to a particular technological environment and does not provide significantly more.

Claim 6 recites limitations to the abstract idea of modifying the path.  Using a computer to perform this limitation is merely applying the abstract idea using a computer.

Claims 7-18 recite similar limitations to those recited by claims 1-6 above and are not patent eligible for the reasons given above.  

 While Claims 7-12 recite the performing of the method steps using a system (i.e. apparatus), and claims 13-18 recite the use of software, the use of a system and software to perform the calculations recited above amounts to using a computer as a tool or instructions to implement the abstract idea on a computer therefore the abstract idea is not integrated into a practical application.

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
	           	
	Because the claims recite an abstract idea whose computer implementation does integrate the abstract idea into a practical application, the claims are not patent eligible under 35 USC 101. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of U.S. 15/017,038.  




                              15/017050
                   15/017038


 
 
 

    PNG
    media_image2.png
    373
    733
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    560
    724
    media_image3.png
    Greyscale
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 

 
 
 


Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim 1 in the referenced application and claim 1 recite substantially similar limitations directed to identifying schedules that may be removed and indicating as such in a display.  However Claim 1 in the referenced application is narrower. Elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the referenced application (that are not recited in the instant claims) obvious. 

Thus claim 1 in the instant application is an obvious variant of claim 1 in the referenced application.
The other claims 8 and 15 in the referenced application are similarly obvious variants of claims 7 and 13 in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
 	“Dynamic routing for priority shipments in LTL service networks”,
RK Cheung, B Muralidharan - Transportation science, 2000 - pubsonline.informs.org (hereinafter Cheung)  
in view of Huang US 2007/0016363 (hereinafter Huang)
Regarding Claim 1, Cheung teaches:
 A method comprising:
receiving information identifying a schedule to be removed, the schedule being one of a plurality of schedules comprising a transportation plan;
	page 90
	
    PNG
    media_image4.png
    190
    476
    media_image4.png
    Greyscale

identifying one or more loads assigned to the schedule;
for each load assigned to the schedule, identifying one or more potential replacement schedules for the leg associated with the schedule
The set of schedules includes shipments in the trucking network.   Priority shipments (i.e. loads) are evaluated out of all the shipments to determine if a dynamic change to the schedule (i.e. changing legs for the priority loads) can improve the delivery time.
Page 87:

    PNG
    media_image5.png
    503
    471
    media_image5.png
    Greyscale

responsive to identifying the one or more potential replacement schedules for each load assigned to the schedule, determining whether the schedule can be removed from the transportation plan; and
Page 90 column 2 top – 

    PNG
    media_image6.png
    99
    476
    media_image6.png
    Greyscale

This probability means that there are trailers which are improved or not improved by applying the dynamic load optimization algorithm.
Page 88:

    PNG
    media_image7.png
    115
    480
    media_image7.png
    Greyscale


Cheung teaches providing an output of the schedules as shown in Table III on page 96 (the output of the Cheung’s analysis is also implied in that this output was used to adjust the LTL network’s schedule, i.e. indicating a schedule can be removed), however Cheung does not explicitly teach an interface as per: 
responsive to determining that the schedule can be removed from the transportation plan, providing information associated with at least one of the potential replacement schedules for display via an interface..
Huang teaches providing an interface that allows a user to edit schedules (see Figure 3 where a proposed schedule has a violation, suggesting that the schedule cannot be accommodated.  See also Figures 5 and 6; paragraph 17).
Huang further teaches:

    PNG
    media_image8.png
    120
    504
    media_image8.png
    Greyscale

This is the same tradeoff between cost and speed of delivery discussed by Cheung on page 88:

    PNG
    media_image9.png
    300
    472
    media_image9.png
    Greyscale


Thus it would have been obvious to have modified the teachings of Cheung with those of Huang because it would have provided the predictable benefit of improving the network analysis leading to better business decisions.

Regarding Claim 2, Cheung teaches:
The method of Claim 1 further comprising reassigning each load assigned to the schedule to at least one of the corresponding potential replacement schedules
Page 90 column 2 top, loads are reassigned based on Cheung’s dynamic reassignment.

Regarding Claim 3, Cheung does not teach, but Huang teaches
The method of Claim 2, wherein the reassigning each load assigned to the schedule is responsive to receiving user input confirming removal of the schedule.
As discussed above, Huang teaches an interface for removing/adding/modifying LTL schedules.  It would have been obvious to have modified Cheung to have included 

Regarding Claim 4, Cheung teaches
The method of Claim 1, wherein at least one potential replacement schedule is modified to accommodate reassignment of the corresponding load.
Page 92 column 2, the ranking of potential replacement schedules in order to find the most optimum schedule is the modifying of possible replacement schedules 

Regarding Claim 5, Cheung teaches
The method of Claim 1, wherein a potential replacement schedule comprises at least one of an empty leg, a trailer only leg, or a single trailer leg corresponding to the leg assigned to the particular schedule for the load.
	Page 87, Here, the assignment of loads to a particular route (i.e. a particular break) that was not scheduled before is a single trailer leg through that point.

    PNG
    media_image10.png
    607
    569
    media_image10.png
    Greyscale


Regarding Claim 6, Cheung teaches
The method of Claim 1, wherein a potential replacement schedule modifies the path from a load origin location to a load destination location for the load.
	Page 88:
	
    PNG
    media_image11.png
    308
    485
    media_image11.png
    Greyscale

	Here different legs are substituted to improve the load scheduling for priority shipments.  These legs a modification of a load origin to a destination as provided by the leg.

Claims 7-18 recite similar limitations to those addressed in the rejection of claims 1-6 above and are therefore rejected under the same rationale.
Furthermore regarding the system elements of claims 7-12, Cheung teaches a processor with memory for performing instructions to perform the method (see page 95).  

    PNG
    media_image12.png
    169
    564
    media_image12.png
    Greyscale

It is understood in the art that this computer has memory and code for performing the algorithms.  Additionally Huang also teaches a computer with code for performing the limitations, including providing a display GUI for interaction (see Figure 8 and 10).  The rationale for combining the GUI teachings of Huang with Cheung is the same as for claim 1 above.
Further regarding Claim 13-18, Cheung implies that the method steps are performed using software since hardware is taught.  Further Huang teaches a computer readable medium as discussed in paragraphs 26 and 27.    The rationale for combining is the same as for claim 1 above.   
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shao et al, US 2015/0324740 – Method of Generating an Optimized Ship Schedule to Deliver Liquefied Natural Gas – schedule repair for cargo ship

Von Gerlach et al, US 6,708,113 – Navigation Method for a Means of Transport – route segment storage wherein route segments are replaced by alternative legs

Yoshizumi, US 2005/0096837 – Transportation Problem Solving Device, Transportation Problem Solving Method, and Program and Recording Medium Therefore – transportation problem solving wherein transportation plans are replaced

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683